                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

 VIRGIL L. LOCKETT,

                        Plaintiff,

 vs.                                                           Civil No. 15-cv-1328-JPG

 COMMISSIONER OF SOCIAL SECURITY,

                        Defendant.

                                 MEMORANDUM and ORDER

       This matter comes before the Court on plaintiff Virgil L. Lockett’s second pro se post-

judgment motion for judgment as a matter of law (Doc. 46). Lockett filed this case in December

2015 to appeal the Commissioner of Social Security’s decision to deny him supplemental

security income benefits. On the Commissioner’s motion, in December 2016 the Court

remanded this case to the Commissioner for rehearing and reconsideration of the evidence

pursuant to sentence four of 42 U.S.C. § 405(g). It appears that an administrative law judge

(“ALJ”) reheard Lockett’s case and has again rendered an adverse decision. On September 6,

2019, the Appeals Council denied review, and the ALJ’s decision became the final agency

decision subject to judicial review. In his pending motion, Lockett takes issue with that new

decision and asks the Court to reject the new decision and award him benefits.

       At the Court told Lockett earlier in response to his first post-judgment motion for

judgment as a matter of law, his old case is not the right place for Lockett to raise his complaints

about the new agency decision. The Court’s remand under sentence four terminated this case;

this case is over. See Richmond v. Chater, 94 F.3d 263, 267-68 (7th Cir. 1996). However, it

appears Lockett has exhausted his administrative remedies and would like to file a new suit

challenging the new agency decision. Therefore, the Court DIRECTS the Clerk of Court to
refile as a new civil case Lockett’s pending motion and its exhibits (Docs. 46 & 47) with the

motion’s original filing date (October 23, 2019), to TERMINATE the motion in this case, and

to send Lockett a form motion for leave to proceed in forma pauperis in his new case.

IT IS SO ORDERED.
DATED: October 28, 2019.
                                                    s/ J. Phil Gilbert
                                                    J. PHIL GILBERT
                                                    DISTRICT JUDGE




                                                2
